FORM N-SAR SEMI-ANNUAL REPORT FOR REGISTERED INVESTMENT COMPANIES Report for six month period ending://(a) or fiscal year ending:12 / 31 / 09(b) Is this a transition report? (Y/N): N Y/N Is this an amendment to a previous filing?(Y/N): N Y/N Those items or sub-items with a box "|_/_|" after the item number should be completed only if the answer has changed from the previous filing on this form. 1.A. Registrant Name:American Republic Variable Annuity Account B. File Number:811 - 4921 C. Telephone Number:(515) 245-2293 2. A. Street:601 Sixth Avenue B. City:Des MoinesC. State:IAD. Zip Code:50309Zip Ext: E. Foreign CountryForeign Postal Code: 3. Is this the first filing on this form by Registrant? (Y/N) N Y/N 4. Is this the last filing on this form by Registrant? (Y/N) N Y/N 5. Is Registrant a small business investment company (SBIC)? (Y/N) N Y/N 6. Is Registrant a unit investment trust (UIT)? (Y/N) Y [If answer is "Y" (Yes), complete only items 111 through 132.] Y/N 7. A. Is Registrant a series or multiple portfolio company? (Y/N) [If answer is "N" (No), go to item 8.] Y/N B. How many separate series or portfolios did Registrant have at the end of the period? For period ending:12/31/09 If filing more than one Page 47, "X" box: File number:811 – 4921 UNIT
